UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7724


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PATRICK FURMAN BROWN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Margaret B. Seymour, Senior District Judge. (5:98-cr-00282-MBS-1)


Submitted: February 20, 2020                                 Decided: February 25, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patrick Furman Brown, Appellant Pro Se. Derek Alan Shoemake, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Patrick Furman Brown appeals the district court’s order granting his motion for a

sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132

Stat. 5194. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Brown, No. 5:98-cr-

00282-MBS-1 (D.S.C. Nov. 5, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2